MEMORANDUM **
Noel Rodrigues-Sedano appeals from his guilty-plea conviction and 121-month sentence for conspiracy to distribute 500 grams or more of methamphetamine and cocaine, in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rodrigues-Sedano has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Rodrigues-Sedano has not filed a pro se supplemental brief.
Our independent review of the record, pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.